Citation Nr: 1758618	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  08-14 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This claim was previously before the Board in June 2017, at which time the Board remanded it for additional development.  


FINDING OF FACT

The more probative and competent evidence of record preponderates against a finding that the Veteran's service-connected disabilities were of such a nature and severity as to prevent him from securing or following substantially gainful employment prior to November 15, 2016; since that date, the Veteran's combined scheduler disability rating was 100 percent, and he is contending that he is unemployable due to a combination of these same service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(a),(b) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION


VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in January 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the October 2017 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.

Finally it is noted that this appeal was remanded by the Board June 2017 in order to provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion.  The Board is now satisfied that there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. Ap. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was mailed a letter in June 2017, which the Board finds adequate for adjudication purposes.  Accordingly, the Board finds that the remand directives were substantially complied with, and, thus, there is no Stegall violation in this case.

TDIU

The Veteran has contended that his service-connected disabilities prevented him from obtaining and maintaining substantially gainful employment prior to November 15, 2016.  Specifically, the Veteran advanced that his arm, neck, and back pain prevented him from doing physical work.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is considered to be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In the process of determining whether unemployability exists for TDIU, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by any non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

In order for a veteran to prevail on a claim for a TDIU, the record must reflect some factor that takes her case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's service-connected disabilities for the period prior to November 15, 2016, include: (i) right upper extremity peripheral neuropathy (40 percent); (ii) ruptured lumbar disc (40 percent); (iii) herniated nucleus pulposus (40 percent); (iv) gastroesophageal reflux disorder with chronic colitis (30 percent); (v) posttraumatic stress disorder (30 percent); (vi) left upper extremity neuralgia (20 percent); (vii) chronic sinusitis and sinus headaches (10 percent); (viii) status post right saphenous vein ligation (10 percent); (ix) left medial meniscus injury (10 percent); (x) left lower extremity radiculopathy (10 percent); (xi) right lower extremity radiculopathy (10 percent); (xii) status post fractured left proximal radius.  The Veteran's combined rating for his service-connected disabilities was 70 percent, effective August 1, 2003.

His combined schedular disability was 70 percent from August 1, 2003, 80 percent from August 7, 2006, 90 percent from December 21, 2009, and 100 percent from November 15, 2016.

The Veteran reported he worked for the United States Navy as a hospital corpsman, and the last date he worked full time was in July 2003.  This was the same date he became too disabled to work due to his service-connected disabilities.  

The Veteran received a VA examination in February 2007 for his cervical spine, and the examiner performed a functional assessment.  The Veteran indicated that he had worked in healthcare during service, and had the same responsibilities as a physician's assistant (PA).  However, as a civilian, he did not have the required academic credentials to do PA work, and he was currently in school to be a PA though VA Vocational Rehabilitation.  The Veteran indicated that none of his medical conditions precluded him from doing his job, but rather he could not work as a PA due to a lack of credentials.  

The Veteran submitted a notice of disagreement in September 2007 and stated that he was currently in Vocational Rehabilitation, but had not worked in four years.  He was working towards a job as a PA, but it was not a credentialing issue.  Rather, he was physically unable to work, and those types of jobs were all that were available without some form of certification.  

The Veteran received a hearing in August 2008 before a Decision Review Officer, and indicated that he was currently employed.  The Veteran stated that, at the February 2007 VA examination, he explained to the examiner that he worked as a hospital corpsman in service and the civilian equivalent was a PA.  However, his experience in service did not qualify him to continue such work after service, and he had to go to school all over again.  As such, the examiner determined that the Veteran was waiting for credentials.  The Veteran indicated that he has a Bachelor's degree, but has to enter a Master's program.  The Veteran further indicated that he could not do anything that involved any kind of lifting or prolonged standing.  He had a medical background, but did not want to get into nursing as suggested by his Vocational Rehabilitation counselor because he would be physically unable to do it.  

The Veteran received a VA examination for his colitis in August 2009, and indicated that his condition required that he always be close to a bathroom.  While he was in school, the condition interrupted some test taking and the examiner indicated that the Veteran was fully functional but needed to be near a bathroom.  The Veteran reported that his symptoms were stable, and the examiner found that they presented a mild functional impairment.

The Veteran graduated from a Master's in Social Work program in May 2011 and was "aggressive looking for work."  He was placed in Job Ready status with Vocational Rehabilitation and had been notifying them of the numerous job leads he had pursued.  The Veteran emailed his Vocational Rehabilitation counselor in August 2011 and indicated that he started a job at a hospital.  

The Veteran received a VA examination for his service-connected disabilities in November 2014, and the examiner opined on the Veteran's ability to work.  The examiner indicated that the Veteran was not able to do physical employment from his discharge in 2006 to the current date due to his back and neck condition.  From 2006 until August 2011, the Veteran worked part time as a substitute teacher.  By August 2011, he had gone to VA Vocational Rehabilitation and was able to start full time work as a psychiatric social worker.  

Here, the Veteran essentially maintains that his service-connected disabilities rendered him unable to maintain gainful employment for the period on appeal.  The Board acknowledges the Veteran's assertions, but notes that the evidence in this type of claim must indicate that the Veteran is unable to pursue a substantially gainful occupation due solely to his service-connected disabilities.  The mere fact that a veteran happens to be unemployed for a period of time or has difficulty obtaining a position in the available employment marketplace is not enough.  A high disability rating in and of itself is recognition that the impairment makes it difficult to obtain or retain gainful employment, but the ultimate question is whether the veteran is individually capable of performing the physical and mental acts that are required by employment, without consideration of his advanced age or of the effects of nonservice-connected disabilities.  Van Hoose v. Brown, supra.

In reviewing the record prior to November 15, 2016, although the Veteran maintains he was unable to maintain gainful employment due to his service-connected disabilities, VA records and the Veteran's statements do not ascribe an inability to work due solely to them.  As noted above, the Veteran is college educated, and received a Master's in Social Work after separation from service.  More important, the Veteran was employed.  Although the medical evidence indicates that the Veteran was unable to work in physically demanding jobs, he was able to find employment as a teacher and a social worker during the period on appeal.  Whereas the job as a social worker was full time, the Board notes that there is no evidence of record to indicate that the part time teaching position was not gainful.  While the record suggests that the Veteran's service-connected disabilities did affect his employability, the most competent evidence of record preponderates against a finding that he was unable to maintain gainful employment solely due to these disorders.  As a result, there is also no need to address the issue of whether the Veteran's employment was in a "protected environment," and the impact of his failure to produce requested evidence as to this issue.

In conclusion, while the Board does not wish to minimize the nature and extent of the Veteran's overall service-connected disabilities, the evidence of record simply does not support his claim that they are sufficient to produce unemployability.   Although his disabilities exhibit a degree of impairment, the evidence does not reflect that gainful employment is precluded solely due to them.  To the extent the Veteran is limited by his service-connected disabilities, any such limitation is contemplated in, and is being adequately compensated by, the current disability rating assigned for these disorders.  

Furthermore, because his combined schedular disability rating beginning November 15, 2016, was 100 percent and he is contending that he was unable to maintain gainful employment due to a combination of all service-connected disabilities, a TDIU cannot be assigned simultaneously for that time period.  Any particular disability - or combination of disabilities - can only be assigned a single 100 percent rating on any basis, whether schedular or a TDIU, at the same time.  See 38 C.F.R. §§ 3.340(a)(2), 4.16(a); Herlehy v. West, 11 Vet. App. 448, 452 (1998) (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994) ("[a] claim for TDIU presupposes that the rating for the condition is less than 100%"); Holland v. Brown, 6 Vet. App. 443, 446 (1994) ("100% rating means that a veteran is totally disabled")).  Accordingly, for reasons set forth above, a TDIU rating is not warranted for the entire period on appeal.  38 C.F.R. § 4.16(b). 



ORDER

Entitlement to TDIU is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


